Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
     1st      day January 2007 (“Commencement Date”), by and between EagleBank,
a Maryland corporation (“Eagle”), and Martha Foulon-Tonat (“Foulon-Tonat”).

RECITAL

Eagle desires to retain Foulon-Tonat as Executive Vice President and Chief
Lending Officer of Eagle and Foulon-Tonat desires to accept such employment, all
upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the recital, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement, intending to be legally bound, agree as follows:

1.                                       Certain Definitions. As used in this
Agreement, the following terms have the meanings set forth below:

1.1   “Commencement Date” means the date first written above.

1.2   “Bank Regulatory Agency” means any governmental authority, regulatory
agency, ministry, department, statutory corporation, central bank or other body
of the United States or of any other country or of any state or other political
subdivision of any of them having jurisdiction over Eagle or any transaction
contemplated, undertaken or proposed to be undertaken by Eagle, including, but
not necessarily be limited to:

(a)   the Federal Deposit Insurance Corporation or any other federal or state
depository insurance organization or fund;

(b)   the Federal Reserve System, the Comptroller of the Currency, the Maryland
Division of Financial Institutions, or any other federal or state bank
regulatory or commissioner’s office;

(c)   any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

(d)   any predecessor, successor or assignee of any of the foregoing.

1.3   “Board” means the Board of Directors of Eagle.

1.4   “Bylaws” means the Bylaws of Eagle as in effect from time to time.

1.5   “EBI” means Eagle Bancorp, Inc., a Maryland corporation.

1.6   “Person” means any individual, firm, association, partnership,
corporation, limited liability company, group, governmental agency or other
authority, or other organization or entity.

2.                                       Employment; Term.

2.1   Position. Eagle hereby employs Foulon-Tonat to serve as Executive Vice
President and Chief Lending Officer of Eagle.

2.2   Term. The term of this Agreement and Foulon-Tonat’s employment hereunder
shall commence with the Commencement Date and continue until December 31, 2009
(the “Term”), unless sooner terminated in accordance with the provisions of this
Agreement.

1


--------------------------------------------------------------------------------


3.            Duties of Foulon-Tonat.

3.1 Nature and Substance. Foulon-Tonat shall report directly to and shall be
under the direction of the Chief Executive Officer of Eagle. The specific powers
and duties of Foulon-Tonat shall be established, determined and modified by and
within the discretion of the Board.

3.2 Performance of Services. Foulon-Tonat agrees to devote her full business
time and attention to the performance of her duties and responsibilities under
this Agreement, and shall use her best efforts and discharge her duties to the
best of her ability for and on behalf of Eagle and toward its successful
operation. Foulon-Tonat shall comply with all laws, statutes, ordinances, rules
and regulations relating to her employment and duties. During the Term of this
Agreement, Foulon-Tonat shall not at any time or place directly or indirectly
engage or agree to engage in any business or practice related to the banking
business with or for any other Person to any extent whatsoever, other than to
the extent required by the terms and conditions of this Agreement. Foulon-Tonat
agrees that while employed by Eagle she will not without the prior written
consent of the Board, engage, or obtain a financial or ownership interest, in
any other business, employment, consulting or similar arrangement, or other
undertaking (an “Outside Arrangement”) if such Outside Arrangement would
interfere with the satisfactory performance of Foulon-Tonat’s duties to Eagle,
present a conflict of interest with Eagle and/or EBI, breach Foulon-Tonat’s duty
of loyalty or fiduciary duties to Eagle and/or EBI, or otherwise conflict with
the provisions of this Agreement; provided, however, that Foulon-Tonat shall not
be prevented from investing Foulon-Tonat’s assets in such form or manner as
would not require any services on the part of Foulon-Tonat in the operation or
the affairs of the entities in which such investments are made and provided such
investments do not present a conflict of interest with Eagle and/or EBI.
Foulon-Tonat shall promptly notify the Board of any Outside Arrangement and
provide Eagle with any written agreement in connection therewith.

4.                                     Compensation Benefits. As full
compensation for all services rendered pursuant to this Agreement and the
covenants contained herein, Eagle shall pay to Foulon-Tonat the following:

4.1   Salary. Beginning on the Commencement Date, Foulon-Tonat shall be paid a
salary (“Salary”) of Two Hundred Twenty Thousand Five Hundred Dollars
($220,500.00) on an annualized basis.  Eagle shall pay Foulon-Tonat’s Salary in
equal installments in accordance with Eagle’s regular payroll periods as may be
set by Eagle from time to time. Foulon-Tonat’s salary shall be further increased
from time to time at the discretion of the Board.  Foulon-Tonat shall also be
entitled to certain incentive bonus payments as determined by the Board in its
sole discretion.

4.2   Withholding. Payments of Salary shall be subject to the customary
withholding of income and other employment taxes as is required with respect to
compensation paid by an employer to an employee.

4.3   Vacation and Leave.  Foulon-Tonat shall be entitled to such vacation and
leave as may be provided for under the current and future leave and vacation
policies of Eagle for executive officers.

4.4   Office Space. Eagle will provide customary office space and office support
to Foulon-Tonat beginning on the Commencement Date.

4.5   Car Allowance.  Eagle will pay Foulon-Tonat a monthly car allowance of
Seven Hundred Fifty Dollars ($750.00).

4.6         Non-Life Insurance. Eagle will provide Foulon-Tonat with group
health, disability and other insurance as Eagle may determine appropriate for
all employees of Eagle.

4.7 Life Insurance.

4.7.1 Eagle will obtain, and maintain at all times while this Agreement is in
effect, a term life insurance policy (the “Policy”) on Foulon-Tonat in the
amount of Seven Hundred Fifty Thousand ($750,000.00), the particular product and
carrier to be chosen by Eagle in its discretion. Foulon-Tonat shall have the
right to designate the beneficiary of the Policy. Eagle will pay the premium for
the Policy.  In the event Foulon-Tonat is rated and the premium exceeds the
standard rate, the Policy amount shall be lowered to the maximum amount that can
be

2


--------------------------------------------------------------------------------


purchased at the standard rate for a Seven Hundred Fifty Thousand ($750,000.00)
policy.  For example, if Foulon-Tonat is rated and the standard rate for a Seven
Hundred Fifty Thousand ($750,000.00) policy would acquire a Five Hundred
Thousand ($500,000.00) policy, Eagle would only be required to purchase the Five
Hundred Thousand ($500,000.00) policy.

4.7.2 Eagle may, at its cost, obtain and maintain “key-man” life insurance
and/or Bank-owned life insurance on Foulon-Tonat in such amount as determined by
the Board from time to time. Foulon-Tonat agrees to cooperate fully and to take
all actions reasonably required by Eagle in connection with such insurance.

4.8   Expenses. Eagle shall promptly upon presentation of proper expense reports
therefore reimburse Foulon-Tonat, in accordance with the policies and procedures
established from time to time by Eagle for its senior executive officers, for
all reasonable and customary travel (other than local use of an automobile for
which Foulon-Tonat is being  provided the car allowance) and other out-of-pocket
expenses incurred by Foulon-Tonat in the performance of her duties and
responsibilities under this Agreement and promoting the business of Eagle,
including appropriate membership fees, dues and the cost of attending meetings
and conventions.

4.9   Retirement Plans. Foulon-Tonat shall be entitled to participate in any and
all qualified pension or other retirement plans of Eagle which may be applicable
to executive personnel of Eagle.

4.10 Other Benefits. While this Agreement is in effect, Foulon-Tonat shall be
entitled to all other benefits that Eagle provides from time to time to its
senior executive officers, including, but not limited to, any stock option plan
and other incentive plans.

4.11 Eligibility.  Participation in any health, life, accident, disability,
medical expense or similar insurance plan or any qualified pension or other
retirement plan shall be subject to the terms and conditions contained in such
plan. All matters of eligibility for benefits under any insurance plans shall be
determined in accordance with the provisions of the applicable insurance policy
issued by the applicable insurance company.

4.12 Warrants. Foulon-Tonat shall be issued warrants or options to acquire
shares of EBI stock from time to time at the discretion of the Board of
Directors of EBI following a recommendation by the Board.  Additional options
may be granted during the term of this Agreement.

5.                                       Conditions Subsequent to Continued
Operation and Effect of Agreement.

5.1   Continued Approval by Bank Regulatory Agencies. This Agreement and all of
its terms and conditions, and the continued operation and effect of this
Agreement and Eagle’s continuing obligations hereunder, shall at all times be
subject to the continuing approval of any and all Bank Regulatory Agencies whose
approval is a necessary prerequisite to the continued operation of Eagle. Should
any term or condition of this Agreement, upon review by any Bank Regulatory
Agency, be found to violate or not be in compliance with any then-applicable
statute or any rule, regulation, order or understanding promulgated by any Bank
Regulatory Agency, or should any term or condition required to be included
herein by any such Bank Regulatory Agency be absent, this Agreement may be
rescinded and terminated by Eagle if the parties hereto cannot in good faith
agree upon such additions, deletions, or modifications as may be deemed
necessary or appropriate to bring this Agreement into compliance.

6.                                       Termination of Agreement. This
Agreement may be terminated prior to expiration of the Term as provided below.

6.1   Definition of Cause. For purposes of this Agreement, “Cause” means:

(a) any act of theft, fraud, intentional misrepresentation or similar conduct by
Foulon-Tonat in connection with or associated with the services rendered by
Foulon-Tonat to Eagle under this Agreement;

(b) any failure of this Agreement to comply with any Bank Regulatory Agency
requirement which is not cured in accordance with Section 5.1 within a
reasonable period of time after written notice thereof;

3


--------------------------------------------------------------------------------


(c) any Bank Regulatory Agency action or proceeding against Foulon-Tonat as a
result of her negligence, fraud, malfeasance or misconduct;

(d) any of the following conduct on the part of Foulon-Tonat that Foulon-Tonat
has not been corrected or cured within thirty (30) days after having received
written notice from Eagle detailing and describing such conduct:

(i)             the use of drugs, alcohol or other substances by Foulon-Tonat to
an extent which materially interferes with or prevents Foulon-Tonat from
performing Foulon-Tonat’s duties under this Agreement;

(ii)          failure by or the inability of Foulon-Tonat to devote full time,
attention and energy to the performance of Foulon-Tonat’s duties pursuant to
this Agreement (other than by reason of her death or disability);

(iii)       intentional material failure by Foulon-Tonat to carry out the
explicit lawful and reasonable directions, instructions, policies, rules,
regulations or decisions of the Board which are consistent with her position; or

(iv)      willful or intentional misconduct on the part of Foulon-Tonat that
results in substantial injury to Eagle or any of its parent, subsidiaries or
affiliates.

6.2   Termination by Eagle.

6.2.1 For Cause. Eagle shall have the right to cancel and terminate this
Agreement and Foulon-Tonat’s employment for Cause immediately on written notice,
with Foulon-Tonat’s compensation and benefits ceasing as of Foulon-Tonat’s last
day of employment, provided, however, that Foulon-Tonat shall be entitled to
benefits through the last day of employment and accrued compensation to that
date.

6.2.2 Without Cause. Eagle shall have the right to cancel and terminate this
Agreement and Foulon-Tonat’s employment at any time on written notice without
Cause for any or no reason, with Foulon-Tonat’s compensation and benefits
ceasing as of Foulon-Tonat’s last day of employment, subject to the provisions
of Section 6.4. and Article 8.

6.3 Termination by Foulon-Tonat. Foulon-Tonat shall have the right to cancel and
terminate this Agreement and her employment at any time on sixty (60) days prior
written notice to the Board, with Foulon-Tonat’s compensation and benefits
ceasing as of Foulon-Tonat’s last day of employment, provided, however, that
Foulon-Tonat shall be entitled to benefits through the last day of employment
and accrued compensation to that date.

6.4 Severance. Except as set forth below, if Foulon-Tonat’s employment with
Eagle is terminated by Eagle or its successors during the Term without Cause,
Eagle shall, for the balance of the Term, continue to pay Foulon-Tonat, in the
manner set forth below, Foulon-Tonat’s Salary at the rate being paid as of the
date of termination; provided, however, that Foulon-Tonat shall not be entitled
to any such payments of Salary if (i) her employment is terminated due to her
death or long-term disability, or (ii) this Agreement is rendered null and void
pursuant to Section 5.1, or (iii) there is a Change in Control Termination (as
defined in Section 8.2).  Any Salary due Foulon-Tonat pursuant to this Section
6.4 shall be paid to Foulon-Tonat in installments on the same schedule as
Foulon-Tonat was paid immediately prior to the date of termination, each
installment to be the same amount Foulon-Tonat would have been paid under this
Agreement if she had not been terminated. In the event Foulon-Tonat breaches any
provision of Article 7 of this Agreement, Foulon-Tonat’s entitlement to any
Salary payable pursuant to this Section 6.4, if and to the extent not yet paid,
shall thereupon immediately cease and terminate.

7.                                    Confidentiality; Non-Competition;
Non-Interference.

7.1 Confidential Information.  Foulon-Tonat, during employment by Eagle, will
have access to and become familiar with various confidential and proprietary
information of Eagle, its parent, subsidiaries and/or affiliates

4


--------------------------------------------------------------------------------


and/or relating to the business of Eagle, its parent, subsidiaries and/or
affiliates (“Confidential Information”), including, but not limited to: business
plans; operating results; financial statements and financial information;
contracts; mailing lists; purchasing information; customer data (including
lists, names and requirements); feasibility studies; personnel related
information (including compensation, compensation plans, and staffing plans);
internal working documents and communications; and other materials related to
the businesses or activities of Eagle, its parent, subsidiaries and/or
affiliates which is made available only to employees with a need to know or
which is not generally made available to the public. Failure to mark any
Confidential Information as confidential, proprietary or protected information
shall not affect its status as part of the Confidential Information subject to
the terms of this Agreement.

7.2 Nondisclosure. Foulon-Tonat hereby covenants and agrees that Foulon-Tonat
shall not at any time, directly or indirectly, disclose, divulge, reveal,
report, publish, or transfer any Confidential Information to any Person, or use
Confidential Information in any way or for any purpose, except as required in
the course of Foulon-Tonat’s employment by Eagle. The covenant set forth in this
Section 7.2 shall not apply to information now known by the public or which
becomes known generally to the public (other than as a result of a breach of
this Article 7 by Foulon-Tonat) or information that is customarily shown or
disclosed.

7.3 Nondisclosure of this Agreement:  The terms, conditions and fact of this
Agreement are strictly confidential.  For the duration of Foulon-Tonat’s
employment, Foulon-Tonat agrees not to disclose, directly or indirectly, the
existence of this agreement or any of the terms and conditions herein to any
person except that Foulon-Tonat may disclose the existence of this Agreement or
the terms and conditions herein to Foulon-Tonat’s immediate family, tax,
financial or legal advisers, prospective employers (with whom Foulon-Tonat’s
employment is not prohibited by Paragraph 7.5), any taxing authority, or as
required by law.  If Foulon-Tonat is asked about the existence and/or terms and
conditions of this Agreement, Foulon-Tonat is permitted to state only that “the
terms of my employment are a confidential matter that I am not able to
disclose.”  Foulon-Tonat acknowledges that the terms of this Paragraph 7.3 are a
material inducement for Employer to enter into this Agreement.

7.4 Documents. All files, papers, records, documents, compilations, summaries,
lists, reports, notes, databases, tapes, sketches, drawings, memoranda, and
similar items (collectively, “Documents”), whether prepared by Foulon-Tonat, or
otherwise provided to or coming into the possession of Foulon-Tonat, that
contain any proprietary information about or pertaining or relating to Eagle,
its parent, subsidiaries and/or affiliates and/or their businesses (“Eagle
Information”) shall at all times remain their exclusive property. Promptly after
a request by Eagle or the termination of Foulon-Tonat’s employment, Foulon-Tonat
shall take reasonable efforts to (i) return to Eagle all Documents in any
tangible form (whether originals, copies or reproductions) and all computer
disks containing or embodying any Document or Eagle Information and (ii) purge
and destroy all Documents and Eagle Information in any intangible form
(including computerized, digital or other electronic format) as may be requested
in writing by the Chairman of the Board of Eagle, and Foulon-Tonat shall not
retain in any tangible form any such Document or any summary, compilation,
synopsis or abstract of any Document or Eagle Information.

7.5 Non-Competition.

7.5.1 Foulon-Tonat hereby acknowledges and agrees that, during the course of
employment by Eagle, Foulon-Tonat will become familiar with and involved in all
aspects of the business and operations of Eagle. Foulon-Tonat hereby covenants
and agrees that from the Commencement Date until the earlier to occur of (a) the
date one hundred eighty (180) days after Foulon-Tonat’s last day of employment
with Eagle or (b) December 31, 2009, Foulon-Tonat will not at any time (except
for Eagle), directly or indirectly, in any capacity (whether as a proprietor,
owner, agent, officer, director, shareholder, partner, principal, member,
employee, contractor, consultant or otherwise) render any services to a bank or
savings and loan or a holding company of a bank or savings and loan (in any
case, a “Bank”), or to any person or entity that is attempting to form a Bank,
with respect to any Bank office, branch or other facility (in any case, a
“Branch”) that is (or is proposed to be) located within a thirty-five (35) mile
radius of the location of Eagle’s headquarters on the date hereof (including,
without limitation, being involved in any manner in the operations of or having
any responsibilities with respect to any Branch).

5


--------------------------------------------------------------------------------


7.5.2 This Section 7.5 shall not apply if prior to December 31, 2009, there is a
(i) merger or consolidation of Eagle with a third party in which Eagle is not
the survivor, (ii) sale of a controlling interest in Eagle to a third party or
(iii) a sale of all or substantially all of the business or assets of Eagle to a
third party, and this Agreement is not assigned to such third party or
Foulon-Tonat’s employment hereunder is otherwise terminated by such third party
in connection with such merger, consolidation or sale.  Further, mere ownership
of less than two percent (2%) of the securities of any publicly held corporation
shall not constitute a violation of this Section.

7.6 Non-Interference. Foulon-Tonat hereby covenants and agrees that during her
employment and for a period of twelve (12) months after Foulon-Tonat’s last date
of employment with Eagle, Foulon-Tonat will not, directly or indirectly, for
herself or any other Person (whether as a proprietor, owner, agent, officer,
director, shareholder, partner, principal, member, employee, contractor,
consultant or any other capacity), induce or attempt to induce any customers,
suppliers, officers, employees, contractors, consultants, agents or
representatives of, or any other person that has a business relationship with,
Eagle or any of its parent, subsidiaries and affiliates to discontinue,
terminate or reduce the extent of their relationship with Eagle and/or any such
parent, subsidiary or affiliate or to take any action that would disrupt or
otherwise be disadvantageous to any such relationship, nor will Foulon-Tonat
otherwise solicit any customer or employee of Eagle on behalf of herself or any
other Person or entity.

7.7 Injunction. In the event of any breach or threatened or attempted breach of
any such provision by Foulon-Tonat, Eagle shall, in addition to and not to the
exclusion of any other rights and remedies at law or in equity, be entitled to
seek and receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Foulon-Tonat and each and
every other Person concerned therein from the continuation of such volatile acts
and (ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.

7.8         Reasonableness.

7.8.1  Foulon-Tonat has carefully read and considered the provisions of this
Article 7 and, having done so, agrees that the restrictions and agreements set
forth in this Article 7 are fair and reasonable and are reasonably required for
the protection of the interests of Eagle and its business, shareholders,
directors, officers and employees. Foulon-Tonat further agrees that the
restrictions set forth in this Agreement will not impair or unreasonably
restrain Foulon-Tonat’s ability to earn a livelihood.

7.8.2 If any court of competent jurisdiction should determine that the duration,
geographical area or scope of any provision or restriction’ set forth in this
Article 7 exceeds the maximum duration, geographic area or scope that is
reasonable and enforceable under applicable law, the parties agree that said
provision shall automatically be modified and shall be deemed to extend only
over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

8.                                    Change in Control.

8.1           Definition.  “Change in Control” means and shall be deemed to have
occurred if:

(a)  there shall be consummated any consolidation or merger of EBI in which EBI
is not the continuing or surviving corporation or pursuant to which shares of
EBI’s capital stock are converted into cash, securities or other property other
than a consolidation or merger of EBI in which the holders of EBI’s voting stock
immediately before the consolidation or merger shall, upon consummation of the
consolidation or merger, own at least 50% of the voting stock of the surviving
corporation, or any sale of all or substantially all of the assets of EBI;

(b)  any person (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the Commencement Date become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of EBI representing fifty-one percent (51%) or more of the voting power of then
all outstanding securities of EBI

6


--------------------------------------------------------------------------------


entitled to vote generally in the election of directors of EBI (including,
without limitation, any securities of EBI that any such person has the right to
acquire pursuant to any agreement, or upon exercise of conversion rights,
warrants or options, or otherwise, which shall be deemed beneficially owned by
such person); or

(c)  individuals who at the Commencement Date constitute the entire Board of
Directors of EBI and any new directors whose election by the Board of Directors
of EBI, or whose nomination for election by EBI’s stockholders, shall have been
approved by a vote of at least a majority of the directors then in office who
either were directors at the Commencement Date or whose election or nomination
for election shall have been so approved, shall cease for any reason to
constitute at least a majority of the Board of Directors of EBI.

8.2           Change in Control Termination.  For purposes of this Agreement, a
“Change in Control Termination” means that while this Agreement is in effect:

(a)  Foulon-Tonat’s employment with Eagle is terminated without Cause (i) within
one hundred twenty (120) days immediately prior to and in conjunction with a
Change in Control or (ii) within twelve (12) months following consummation of a
Change in Control; or

(b)  Foulon-Tonat is notified within one hundred twenty (120) days immediately
prior to consummation of a Change in Control or within twelve (12) months
following consummation of a Change in Control that, she will not be continued in
a position with Eagle that is comparable (has comparable compensation and
benefits, and is located within twenty-five (25) miles of Foulon-Tonat’s primary
worksite) to the position Foulon-Tonat holds at the time such notice is given if
the notice is given prior to the Change in Control or, if the notice is given
after a Change in Control, to the position Foulon-Tonat held immediately prior
to the Change in Control, and within fifteen (15) days after receiving such
notification Foulon-Tonat notifies Eagle that she is terminating her employment
due to such change in her employment, with her last day of employment to be
mutually agreed to by Eagle and Foulon-Tonat but which shall be not more than
sixty (60) days after such notice is given by Foulon-Tonat; or

(c)  If at the expiration of the twelve (12) month period following consummation
of a Change in Control (the “Action Period”) none of the events described in
Sections 8.2(a) and 8.2(b) above have occurred, Foulon-Tonat, within the thirty
(30) day period immediately following the last day of the Action Period,
notifies Eagle that she is terminating her employment due to the Change in
Control, with her last day of employment to be mutually agreed to by Eagle and
Foulon-Tonat but which shall be not more than sixty (60) days after such notice
is given by Foulon-Tonat.

8.3           Change in Control Payment.  If there is a Change in Control
Termination, Foulon-Tonat shall be paid a lump-sum cash payment (the “Change
Payment”) equal to 2.99 times Foulon-Tonat’s Salary at the highest rate in
effect during the twelve (12) month period immediately preceding her last day of
employment, such Change Payment to be made to Foulon-Tonat within forty-five
(45) days after her last day of employment.

8.4           Adjustment.

(a) Notwithstanding anything in this Agreement to the contrary, if the
Determining Firm (as defined in Section 8.4(b)) determines that any portion of
the Change Payment and/or the portions, if any, of other payments or 
distributions in the nature of compensation by Eagle to or for the benefit of
Foulon-Tonat (including, but not limited to, the value of the acceleration in
vesting of restricted stock, options or any other stock-based compensation)
whether or not paid or payable or distributed or distributable pursuant to the
terms of this Agreement (collectively with the Change Payment, the “Aggregate
Payment”), would cause any portion of the Aggregate Payment to be subject to the
excise tax imposed by Code Section 4999 or would be nondeductible by Eagle
pursuant to Code Section 280G (such portion subject to the excise tax or being
nondeductible, the “Parachute Payment”), the Aggregate Payment will be reduced,
beginning with the Change Payment, to an amount which will not cause any portion
of the Aggregate Payment to constitute a Parachute Payment.

(b) All determinations required to be made under this Section 8.4, will be made
by a reputable law or accounting firm (the “Determining Firm”) selected by
Eagle.  All fees and expenses of the Determining Firm will be obligations solely
of Eagle.  The determination of the Determining Firm will be binding upon Eagle
and Foulon-Tonat.

7


--------------------------------------------------------------------------------


9. Assignability.  Foulon-Tonat shall have no right to assign this Agreement or
any of Foulon-Tonat’s rights or obligations hereunder to another party or
parties.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
executed and to be performed therein, without giving to the choice of law rules
thereof.

11. Notices. All notices, requests, demands and other communications required to
be given or permitted to be given under this Agreement shall be in writing and
shall be conclusively deemed to have been given (1) when hand delivered to the
other party, or (2) when received when by facsimile at the address a number set
forth below provided however, that notices given by facsimile shall no be
effective unless either a duplicate copy of such facsimile notice is promptly
given by depositing same in a States post office first-class postage prepaid and
addressed to the parties as set forth below, or the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or any other
method permitted under this sub additionally, any notice given by facsimile
shall be deemed received on the next business day if such notice is received
after 5:00 p.m. (recipient’s time) or on a non-business day); or three (3)
business days after the same have been deposited in a United States post office
with first-class certified mail, return receipt, postage prepaid and addressed
to the parties as set forth below; or (4) the next business day after same have
been deposited with a national overnight delivery service reasonably approved by
the parties (Federal Express and DHL WorldWide Express being deemed approved by
the parties), postage prepaid, addressed to the parties as set forth below with
next-business-day delivery guaranteed, provided that the sending party received
a confirmation of delivery from the delivery service provider. The address of a
party set forth below may be changed by that party by written notice to the
other from time to time pursuant to this Article.

 

To:

Martha Foulon-Tonat

 

 

118 Hart Road

 

 

Gaithersburg, MD 20878

 

 

 

 

To:

EagleBank

 

 

C/O Ronald D. Paul

 

 

7815 Woodmont Ave.

 

 

Bethesda, MD 20814

 

 

 

 

cc:

Fred S. Sommer, Esquire

 

 

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

 

 

11921 Rockville Pike, Third Floor

 

 

Rockville, MD 20852

 

12. Entire Agreement. This Agreement contains all of the agreements and
understandings between the parties hereto with respect to the employment of
Foulon-Tonat by Eagle, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No oral agreements or
written correspondence shall be held to affect the provisions hereof. No
representation, promise, inducement or statement of intention has been made by
either party that is not set forth in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth.

13. Headings. The Article and Section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

14. Severability. Should any part of this Agreement for any reason be declared
or held illegal, invalid or unenforceable, such determination shall not affect
the legality, validity or enforceability of any remaining portion or provision
of this Agreement, which remaining portions and provisions shall remain in force
and effect as if this Agreement has been executed with the illegal, invalid or
unenforceable portion thereof eliminated.

15. Amendment: Waiver. Neither this Agreement nor any provision hereof may be
amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce

8


--------------------------------------------------------------------------------


the same. No waiver by either party of the breach of any term, provision or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term, provision or covenant contained in this Agreement.

16. Gender and Tense. As used in this Agreement, the masculine, feminine and
neuter gender, and the singular or plural number, shall each be deemed to
include the other or others whenever the context so indicates.

17. Binding Effect. This Agreement is and shall be binding upon, and inures to
the benefit of, Eagle, its successors and assigns, and Foulon-Tonat and her
heirs, executors, administrators, and personal and legal representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

EagleBank

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

Martha Foulon-Tonat

 

 

 

 

 

Martha Foulon-Tonat

 

 

 

 

 

Date

 

 

9


--------------------------------------------------------------------------------